Citation Nr: 1232986	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July to November 1998 and from January to July 2000, and had additional service in the Army National Guard, including on active duty for training (ACDUTRA) from July 13 to 27, 2002.  His National Guard personnel records show subsequent National Guard service up to January 2004.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

As support for his claims, the Veteran testified at a hearing at the RO in April 2010 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  At the outset of the hearing, the Veteran indicated he was withdrawing his claims for service connection for a right hip disorder and for a rating higher than 20 percent for his service-connected low back disability, myofascial strain of the parathoracic and lumbar muscles (now characterized as congenital bilateral spondylolisthesis with bilateral L5-S1 radiculopathy to the lower extremities) (hereinafter low back disability).  So those claims are no longer at issue.  38 C.F.R. § 20.204 (2011). 

In a March 2011 decision, the Board granted his claim for service connection for an acquired psychiatric disorder, specifically, for posttraumatic stress disorder (PTSD) with depression and social anxiety disorder (adjustment disorder).  Whereas the Board, instead, remanded his remaining claims for tinnitus and a left hip disorder for further development and consideration - including especially to obtain all outstanding VA evaluation and treatment records, such as from the VA Roseburg Healthcare System (HCS) in Roseburg, Oregon, but also an additional service treatment records (STRs) and/or service personnel records (SPRs) concerning his additional service in the Oregon Army National Guard.  As well, a VA compensation examination was to be scheduled for a medical nexus opinion concerning the etiology of his tinnitus, including especially in terms of the likelihood it is related or attributable to his military service or dates back to then.

The Appeals Management Center (AMC) since has issued an April 2011 decision effectuating the grant of service connection for the acquired psychiatric disorder and assigning an initial 50 percent rating for this disability retroactively effective from August 17, 2005, the date of receipt of this claim.  An even more recent May 2012 AMC decision additionally granted service connection for tinnitus and assigned the highest possible rating of 10 percent retroactively effective from April 14, 2006, the date of receipt of this other claim.  So these claims for the psychiatric disorder and tinnitus are no longer at issue; the Veteran must separately appeal for higher ratings and earlier effective dates for these disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

So the only claim remaining before the Board concerns whether he also is entitled to service connection for a left hip disorder.

Additional evidence was received and associated with the claims file subsequent to the AMC's most recent consideration of this remaining left hip disorder claim in the July 2012 supplemental statement of the case (SSOC).  This evidence consists entirely of VA psychiatric treatment records, however, so is not pertinent to this remaining claim for service connection for a left hip disorder.  Thus, the Board does not have to remand this claim again to the AMC for initial consideration of this additional evidence, as the Agency of Original Jurisdiction (AOJ), and for discussion of it in another SSOC, even absent a waiver from the Veteran allowing the Board to consider this evidence in the first instance.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2011).  That is to say, he is not prejudiced by the Board, rather than the RO, initially considering this additional evidence inasmuch as it does not relate to or concern his claim for a left hip disorder.



FINDING OF FACT

The most probative medical and other evidence of record does not indicate the Veteran has had any residuals of a left hip disorder since filing this claim.


CONCLUSION OF LAW

He does not have left hip disorder, including residuals, from a disease or an injury incurred during or aggravated by his active military service or that may be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of a service-connection claim:  (1) Veteran status, (2) existence of a disability, (3) a relationship or correlation between the disability and military service, but also the "downstream" elements, namely, concerning the (4) disability rating and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, the Veteran was provided a notice letter in June 2006.  The letter indicated the type of information and evidence needed to substantiate his claim for service connection and explained the division of responsibility between him and VA in obtaining this supporting evidence, including lay evidence as well as private and VA medical treatment records.  And the notification also advised him of the laws regarding degrees of disability or effective dates for any grant of service connection.  So he received all required notice and in the preferred sequence, prior to initially adjudicating his claim in August 2006.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Moreover, even had he not, VA would only need to have provided the required notice and then have readjudicated his claim, including in a statement of the case (SOC) or supplemental SOC (SSOC) so as to have preserved the intended purpose of the notice such that he was provided ample opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U.S. Supreme Court has made clear that VCAA notice errors, even when they occur, are not presumptively prejudicial, rather, must be determined on a 
case-by-case (so fact-specific) basis.  The Supreme Court also explained that, as the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of establishing error but, above and beyond this, also of showing how this error is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  He and his representative have not made any such pleading or allegation.


The Board also finds that VA fulfilled its duty to assist the Veteran with this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all records that are obtainable and that he and his representative identified as potentially relevant.  This included STRs, SPRs, and post-service VA evaluation and treatment records.  Indeed, this was the reason the Board remanded this claim, to obtain all outstanding records.

In the file, however, is the report of a February 2005 VA joints examination noting the absence of any current left hip disorder, which, ultimately, is the reason this claim is being denied.  Pursuant to the Board's March 2011 remand directive, the AMC attempted to obtain additional STRs and SPRs.  But attempts to locate additional STRs and SPRs from the Oregon Adjutant General and Defense Personnel Records Information Retrieval System (DPRIS) were unsuccessful, as the responses did not contain any new information pertinent to the Veteran's claim.  And he was appropriately notified that the searches for these additional records were unsuccessful.  38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).  In an April 2011 letter, he was again advised to notify of any treatment records regarding a left hip disorder.  However, he did not respond to the letter.  There has been compliance with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Court or Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (including as concerning situations when it is acceptable to have "substantial" rather than "exact" or "total" compliance with a remand directive).

Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or the codified statutes or implementing regulations.


II.  Statutes, Regulations, and Case Law Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).


To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Whether Service Connection is Warranted for a
Left Hip Disorder

In an October 2009 statement, the Veteran contended that he has popping and grinding of his hips that originated, so incepted, during his military service.  He withdrew his claim concerning his right hip at the outset of his testimony before the Board during his April 2010 hearing, but he continued to maintain that he has disability affecting his left hip that had its onset during his basic training.  He indicated the precipitating injury or trauma was the result of a forced road march some 26 miles long while carrying a heavy load in 1998.  He claimed that he was treated for popping and grinding of this hip while in service, and that X-rays at the time revealed stress reactions.  In January 2007 and May 2010 statements, a fellow serviceman, K.B.G., recalled the Veteran injuring his back and shoulder in a fall in Germany in 2000.  In another statement received in May 2010, another fellow serviceman, J.J., attested that, during that deployment in Germany in 2000, the Veteran fell down a steep embankment, was treated for hip and shoulder injuries, and was removed from his unit for four days.  Since this fellow serviceman has known the Veteran, he reportedly has complained of hip and shoulder pain.


The Veteran's STRs are unremarkable for any complaints, findings, or treatment of a left hip disorder.  However, his STRs note that he complained of low back pain after a ruck sack march in September 1998.  The diagnosis was sacro-iliac joint strain.  He already, as a consequence, has been granted service connection for the low back disability he has as a result of that low back injury in service.  He has had a 20 percent rating for this low back disability effectively since September 30, 2003.  But there was no similar indication of consequent disability involving his left hip to in turn warrant also granting service connection for any left hip disorder.

His post-service VA treatment records have been reviewed, so considered.  There is no indication in these records of complaints, findings, diagnosis or treatment of a left hip disorder.  Instead, these records primarily concern treatment for his already service-connected low back disability or since service-connected mental illness.

A VA joints examination was performed in February 2005.  The examiner noted the Veteran's complaints of back pain subsequent to a motor vehicle accident in service.  He did not also complain of a left hip disorder.  The diagnosis was 
high-grade myofascial strain of the capitus, parathoracic, and lumbar muscles, most likely caused by or the result of lifting trauma and falls that occurred while on active duty in the National Guard while assigned to Kuwait.  The examiner explained that this muscle disability results in muscle pain, inflammation, spasms, and muscle wasting.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). 


So even assuming for the sake of argument that the Veteran also had a left hip disorder in service and even since service, possibly as a result or residual of an injury in service, the fact remains that there is no indication of any current complaints of or treatment for a left hip disorder since the filing of this claim.  Indeed, to the contrary, the report of the February 2005 VA joints examination does not contain any mention of complaints or findings referable to a left hip disorder.  The only diagnosed disability found in the lower back area concerned the myofascial strain of the parathoracic and lumbar muscles, which, again, already has been recognized as a service-connected disability and rated accordingly.

Therefore, the Veteran has failed to satisfy this threshold preliminary evidentiary burden of establishing he also has current left hip disorder.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Absent proof he has this required current disability on account of a left hip disorder, the Board need not address the downstream question of whether this, for all intents and purposes, nonexistent disability is related to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, may provide a basis for establishing service connection.  See Barr.  But although claimants may be competent to provide diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Buchanan at 1337.  In this particular case at hand, the Veteran is competent to state that he has had left hip pain since service.  The provisions of 38 C.F.R. § 3.303(b), however, regarding continuity of symptomatology since service, only apply when the condition at issue has been noted or observed during service.  And even accepting the supporting buddy statements attesting to the occurrence of the claimed injury in service and continuous pain since, the Veteran still is not competent to ascribe this pain to an underlying diagnosis referable to his left hip, as opposed to his already service-connected low back disability that affects his parathoracic and lumbar muscles.  As specifically concerning his left hip, mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed, as this would violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).

For these reasons and bases, the preponderance of the evidence is against this claim for service connection for a left hip disorder, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that this claim accordingly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a left hip disorder is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


